¶ 1. The instant matter is before the Court en banc on the Mississippi Bar's Motion to Accept the Irrevocable Resignation of Ivon Johnson. After consideration, the Court finds as follows:
¶ 2. In September 2016, the Mississippi Bar filed a formal complaint seeking the disbarment of Ivon Johnson after Johnson pleaded guilty to a felony charge in the United States District Court for the Southern District of Mississippi on July 29, 2016. On December 1, 2016, Mr. Johnson executed a Notice of Irrevocable Resignation pursuant to Rule 10.5 of the Rules of Discipline for the Mississippi State Bar. Johnson currently has two outstanding disciplinary matters and has indicated that he has no desire to defend the disciplinary matters; therefore, he has requested permission to resign irrevocably and with prejudice from the Mississippi Bar. Johnson's notice complies with Rule 10.5 in all respects
¶ 3. Rule 10.5 provides that, upon the tender of an irrevocable resignation from an attorney, the Court shall enter an order accepting the resignation, revoking the attorney's license, and barring the attorney's right to seek reinstatement in the future. Having considered the circumstances in light of Rule 10.5, the Court finds that the Mississippi Bar's Motion to Accept the Irrevocable Resignation of Ivon Johnson is well-taken and shall be granted.
¶ 4. IT IS, THEREFORE, ORDERED, ADJUDGED, and DECREED as follows:
1. The Court hereby accepts Ivon Johnson's resignation with prejudice from the Mississippi Bar, and such resignation is tantamount to proof of guilt on the matter charged;
2. The Court hereby revokes Ivon Johnson's license to practice law in the State of Mississippi;
3. The Court hereby bars Ivon Johnson from seeking reinstatement to the privilege of practicing law in the State of Mississippi in the future;
4. The Clerk of the Court shall forward an attested copy of the instant order to Ivon Johnson and the Executive Director of the Mississippi Bar;
5. Ivon Johnson shall, within thirty days following entry of the instant order, notify clients and affected courts, if any, of his resignation from the Mississippi Bar, properly disburse all funds he may hold in trust, *1289and comply with all other requirements applicable under Rule 11 of the Mississippi Rules of Discipline ;
6. Ivon Johnson shall, within forty-five days following the entry of the instant order, file an affidavit with the Court stating that all of his clients have been notified of his resignation from the Mississippi Bar and his consequent inability to practice law in Mississippi, and that he has fully complied with all applicable requirements set forth in Rule 11 of the Mississippi Rules of Discipline, as well as the requirements of the instant order;
7. Failure to comply with the instant order may be punished as contempt and may constitute a separate ground for disciplinary action;
8. The Clerk of the Court shall immediately forward an attested copy of the instant order to the Clerks of the United States District Courts for the Northern and Southern Districts of Mississippi, the Clerk of the United States Court of Appeals for the Fifth Circuit, and the Clerk of the Supreme Court of the United States; and
9. Costs of the formal complaint shall be, and are hereby, assessed to Ivon Johnson.
¶ 5. SO ORDERED, this the 3rd day of April, 2017.